ORgffiI$IAL
           lln   tll,t   @rite[ s.tstes @ourt                of   fe[ersl   @lsimg
                                       No.   17- 18   l9 C

                                   (Filed: May    31,201s)                       FILED
                                                                                MAt 3 | 20t8
                                             )
 SADE MONE,                                  )
                                             )                               ,3"?&?dli^i,
                         Plaintiff,          )

                                             ]   Votion to Dismiss, RCFC l2(bX I );
                                             j   Subject Matter Jurisdiction.
 THE I.INITED STATES,                        )
                                             )
                         Defendant.          )
                                             )

Sade Mone, Savannah, GA, pro se.

Tanya B. Koenig, Trial Attorney, with whom were Chad A. Readler, Acting Assistant
Attorney General, Robert E. Kirschman. Jr., Director, Tara K. Hosan, Assistant Director,
Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, DC, for defendant.

                                        OPINION

CAMPBELL-SMITH, Judge.

        On November l7 ,2017 , plaintiff filed a complaint with the court alleging that she
was subjected to illegal housing conditions and illegal eviction proceedings by the
Housing Authority of the City of Charleston (CHA) while she was a resident at one of the
city's housing projects located at l34l Ashley Avenue, Charleston, South Carolina. See
ECF No. L Defendant has moved to dismiss the complaint for lack ofjurisdiction,
pursuant to Rule l2(b)(l) of the Rules of the United States Court of Federal Claims
(RCFC). See ECF No. 6. Plaintiff filed a response, ECF No. 12, and defendant filed a
reply, ECF No. 13. For the following reasons, defendant's motion is GRANTED.

I.     Background

     In the complaint, plaintiff details hanowing living conditions allegedly created by
CHA including: (l) construction work that resulted in serious water damage and,



                         7017 l,'r50 0000 l,t,{6
                                                 1t5t
ultimately black mold, in her apartment; (2) keys to her apartment being distributed to
individuals unknown to her, without her knowledge; (3) tolerance or encouragement by
the housing authority of offensive behavior such as loitering, profanity, drug use and
dealing, loud music, and vandalism; (4) instructions to the police department not to
respond to her complaints; (5) an illegal, and unsuccessful, eviction proceeding instituted
against her; (6) negligent mold inspections by the United States Department of Housing
and Urban Development (HUD); (7) a total lack of responsiveness from responsible
parties; and (8) a successful, though allegedly illegal, eviction on November 16, 201 l.
See ECF No. I at l-2.


       Plaintiff makes three allegations that relate specifically to HUD:

       (I   )  With regard to the allegedly obvious presence of black mold, plaintiff
       states that "HUD did annual inspections in 2009, 2010, and 201 I and passed
       all of them;"

       (2) "I am now permanently disabled and will probably never become a
       mother as a result of what   I   endured because of HUD's gross negligence;"
       and

       (3)      "The gross negligence ofHUD employees who refused to respond to
       my complaints and falsified inspections aided in helping the City of
       Charleston Housing Authority in its hein[ous] acts against me that led to the
       eviction of November 16,2011, as well [as] my long term and permanent
       health problems."

ld. at2.

        In response to defendant's motion to dismiss, plaintiff attaches two letters that she
states she sent to HUD offices as formal complaints. The first was a letter addressed to
the Field Office Director in Columbia, South Carolina, and is dated June 19, 2010. See
ECF No. 12 at 4. The second letter was addressed to the Regional Administrator in the
Atlanta Regional Office, and is dated September 13,2012.t See id. at 8-9. Plaintiff
states that she did not receive any response to either letter. See id. at 2. Plaintiff is
seeking an award of monetary damages in the amount of $13,500,000. See id.




       The complaint shows that plaintiff now resides in the state of Georgia.
IL     Legal Standards

        As an initial matter, the court acknowledges that plaintiff is proceeding pro se, and
is "not expected to frame issues with the precision of a common law pleading." Roche v.
U.S. Postal Serv.,828F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are entitled to a
liberal construction oftheir pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972)
(requiring that allegations contained in a pro se complaint be held to "less stringent
standards than formal pleadings drafted by lawyers") (citations omitted). Accordingly,
the court has examined the complaint and plaintiff s briefing thoroughly to discern all of
plaintiff s claims and legal arguments.

        Pursuant to the Tucker Act, this court has the limited jurisdiction to consider "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation ofan executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. $ l49l(a)(1) (2012), To invoke this court's jurisdiction,
plaintiff must show that her claims are based upon the Constitution, a statute, or a
regulation that "can fairly be interpreted as mandating compensation by the Federal
Govemment for the damages sustained." United States v. Mitchell, 463 U.S. 206,216-17
(1983) (quoting United States v. Testan,424U.5.392,400 (1976)).

        Plaintiffbears the burden of establishing this court's subject matter jurisdiction by
 a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846
F.2d746,748 (Fed. Cir. 1988). In reviewing plaintiff s allegations in support of
jurisdiction, the court must presume all undisputed facts are true and construe all
reasonable inferences in plaintiffs favor. Scheuer v. Rhodes, 416 U.S. 232,236 (\974),
 abrogated on other grounds by Harlow v. Fitzgerald,457 U.S. 800, 814-15 (1982);
 Revnolds, 846 F .2d at 747 (citations omitted). If the court determines that it lacks subject
 matter jurisdiction, it must dismiss the complaint. See RCFC 12(hX3).

III.   Analysis

         In its motion to dismiss, defendant argues that the court lacks subject matter
jurisdiction because: (1) plaintiff s claims sound in tort, and (2) although plaintiff s
 situation more broadly involves a contract in the form ofher housing lease, the United
 States government was not a party to that contract. See ECF No. 6 at 4.

       Plaintiff alleges that HUD was "grossly negligent" in addressing the problems in
her apartment, and that HUD employees "falsified inspections," which aided CHA in
evicting her. See ECF No. I at 2. Both negligence and fraud are claims that sound in
tort. Tort claims, however, are expressly excluded from this court's jurisdiction under the
Tucker Act. See 28 U.S.C. $ 1a91(a)(l) (giving the court authority to consider claims
against the United States "not sounding in tort"); see also Aetna Cas. & Sur. Co. v.
United States, 655 F.2d 1047, 1059 (Ct. Cl. 1981) ("Tort claims . . . are expressly beyond
our Tucker Actjurisdiction."); Gant v. United States, 63 Fed. Cl. 311, 316 (2004)
("Claims for negligence . . . and fraud are both torts and therefore cannot be considered
by the Court of Federal Claims.") (citations omitted), aff d,417 F.3d 1328 (Fed. Crr.
2005). As such, the court lacks the authority to consider plaintiff s claims.

      Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with.jurisdiction is in the interest ofjustice:

       Whenever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want ofjurisdiction, the court shall, if it is in the interest ofjustice.
       transfer such action or appeal to any other such court in which the action or
       appeal could have been brought at the time it was filed or noticed . . . .

28 U.S.C. $ 1631 (2012). "Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in
the court receiving the transfer; and (3) the transfer is in the interests ofjustice." Brown
v. United States,74Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. $ 1631).

       The court has already addressed the first element, finding that it lacks jurisdiction.
With regard to whether a United States District Court would have jurisdiction, the court
considers the statute of limitations for federal tort actions. Under the Federal Tort Claims
Act:

       [a] tort claim against the United States shall be forever barred unless it is
       presented in writing to the appropriate F'ederal agency within two ye46 afler
       such claim accrues or unless action is begun within six months after the date
       of mailing, by cerrified or registered mail, of notice of llnal denial of the
       claim by the agency to rvhich it was presented.

28 U.S.C. $ 2401(b) (2012) (emphasis added). Plaintiff sent two lefters intended to serve
as formal complaints to HUD, one on June 19, 2010, and another on September 13,2012.
See ECF No. 12 at 4, 8-9. Plaintiff states she received no response from the agency.

        While it is difficult to determine when, precisely, plaintiff s claims accrued, she
was evicted on November 16,2011. See ECF No. I at 2. The court sees no basis on
which it could conclude that any claims arose thereafter. Accordingly, under the most
generous interpretation of the timeline in this case, in order to have a valid claim, plaintiff
would have had to have filed a complaint on or before November 16, 2013. Thus,
plaintiff filed her complaint at least four years too late. Because plaintiff s claims are
time-barred, the District Court could not exercise jurisdiction, and this case may not
properly be transf'erred.
IV.    Conclusion

        While the court is sympathetic to the problems recited in the complaint, for the
 foregoing reasons, the court lacks jurisdiction to consider the claims in plaintiffs
 complaint. Defendant's motion to dismiss, ECF No. 6, is GRANTEI), pursuant to
 RCFC l2(bxl) and RCFC l2(hx3). The clerk's offrce is directed to ENTER final
judgment DISMISSING plaintiff s complaint without prejudice.

       IT IS SO ORDERED.




                                          Judge